           Case 2:20-cv-01267-GMN-NJK Document 17 Filed 08/19/21 Page 1 of 1



 1

 2

 3                             UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5    CHRISTOPHER MICHAEL PATTERSON,                          Case No. 2:20-cv-01267-GMN-NJK
 6                                         Petitioner,
             v.                                                             ORDER
 7
      BRIAN WILLIAMS, SR., et al.,
 8
                                        Respondents.
 9

10          Good cause appearing, IT IS HEREBY ORDERED that Petitioner Christopher Michael
11   Patterson’s unopposed third Motion for Extension of Time (ECF No. 16) is GRANTED. Patterson
12   has until October 1, 2021, to file an amended petition for writ of habeas corpus.
13          Petitioner at all times remains responsible for calculating the running of the federal
14   limitation period and timely presenting claims. That is, by setting a deadline to amend the petition
15   and/or by granting any extension thereof, the Court makes no finding or representation that the
16   petition, any amendments thereto, and/or any claims contained therein are not subject to dismissal
17   as untimely. See Sossa v. Diaz, 729 F.3d 1225, 1235 (9th Cir. 2013).
18          DATED: August 19, 2021
19
                                                             ________________________________
20                                                           GLORIA M. NAVARRO
                                                             UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28


                                                         1
